           Case 3:20-cv-01815-RNC Document 3 Filed 12/07/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT


 VENGROFF INVESTMENTS, LP,

                   Plaintiff

                   - versus -
                                                                   MOTION FOR ORDER
 Motor Yacht KAMELOT, her engines, boilers,                      AUTHORIZING CLERK TO
 machinery, anchors, gear, equipment, and all                  ISSUE A WARRANT OF ARREST
 other appurtenances, in rem

                   Defendant



        COMES NOW the Plaintiff, Vengroff Investments LP, by counsel, pursuant to Rule C(3) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, annexed to the Federal

Rules of Civil Procedure, and moves this Honorable Court to order the Clerk to issue a Warrant of Arrest

for the Defendant Vessel, M/Y KAMELOT (Official No. 528568). This motion is based upon the

information included in the Verified Complaint setting forth that the conditions for an action in rem exist

in this case, which describes with particularity the vessel that is the subject of this action and states that the

vessel is now or, during the pendency of this action, will be, within this District and within the jurisdiction

of this Honorable Court.

        Based upon the foregoing, it is respectfully submitted that the requirements of Supplemental Rule

C(3) have been met and, thus, it is appropriate for the Court to authorize issuance of a Warrant for Arrest.

                                                    LENNON, MURPHY & PHILLIPS LLC
                                                    Attorneys for Vengroff Investments, LP


                                                    By:
                                                          _________________________
                                                               Charles E. Murphy
                                                    1599 Post Road East
                                                    Westport, CT 06880
                                                    (203) 256-8600 – Tel. (203) 256-8615 – Fax
                                                    cmurphy@lmplaw.net
